DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10, 12, 13, 15, 16, 19-21, and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama et al. (2015/0027286 – hereinafter Yuyama) in view of Mosconi et al. (US 7,581,658 – hereinafter Mosconi).
Re Claims 1 and 21:


Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at 

Further Re Claims 3, 4, and 12:
Yuyam discloses wherein the axial projection (28a) includes a circular bottom surface (see Fig. 7).


Further Re Claim 5:
Yuyama teaches wherein the axial projection (28a) has a conical top surface (see Figs. 7 and 9).

Further Re Claims 6 and 19:
Yuyam discloses wherein the height of the axial projection (28a) is greater than one half the radial depth of the adjacent channel (25) (see Fig. 9, can be viewed from size and comparisons of size with the pills).

Further Re Claims 7, 15, and 20:
Yuyama discloses wherein an annular space is formed above the plurality of projections (at 24a, see Fig. 6), the annular space being defined in part by the main body (see Fig. 9).

Further Re Claim 29:
Yuyama discloses wherein each projection comprises first and second sections having a gap disposed between them (see Fig. 7).  

Further Re Claim 30: 
Yuyama discloses a detent (30) disposed on a cylindrical section of a housing, the detent (30) comprising a detent section (32) disposed over a dispensing opening of the housing (see Fig. 9).  

Further Re Claim 31: 
Yuyama discloses wherein the detent section (32) extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening (see Fig. 9).  

Re Claims 10 and 13:
Yuyama discloses a housing (21) having a cylindrical section (21c) (see Fig. 5); a sorting mechanism (24) rotatably disposed within the cylindrical section (21c) and including a continuous cylindrical vertical outer casing surface (see near 21c) and a plurality of projections (at 24a, see Fig. 6) disposed completely within the continuous cylindrical vertical outer casing surface (see Fig. 9 – inner/outer wall of 21c); a plurality of channels (25), each channel (25) formed between two projections (at 24a, see Fig. 6) and the continuous cylindrical vertical outer casing surface, each channel having a circumferential width (see Fig. 7), the channels (25) disposed within the continuous cylindrical vertical outer casing surface; and an axial projection (28a) having an outer contour, the axial projection (28a) having an outer contour forming a cylinder, the axial projection 

Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the 

Re Claim 16:
Yuyama teaches  a housing (21) having a cylindrical section (21c) and surrounding a receiving space for drug portions (see Fig. 9); a sorting mechanism (24) rotatably disposed within the cylindrical section (21c) and including a main body (near 25), the main body forming a conical top surface and a main body casing surface (at 25), a plurality of projections (at 24a, see Fig. 6) formed on the main body casing surface; a plurality of channels (25), each channel (25) formed between the projections (at 24a, see Fig. 6) and having a circumferential width and a radial depth (see Figs. 1-8), the projections (at 24a, see Fig. 6) further forming projection outer contours which define a cylindrical outer casing surface interrupted by the plurality of channels (25); and an axial projection (28a) having a height and an outer contour, the outer contour forming 

Mosconi teaches wherein a maximum radial distance between the axial projection outer contour (see tip portion/central portion near axial line of Fig. 2, see Fig. 5) and a cylindrical outer casing surface is less than two times the circumferential width of at least one channel (6) of a plurality of channels (Examiner notes that Fig. 2 shows that two objects cannot extend fully width-wise from far left side to the outer contour of the axial projection.  Channels which receive the object are sized to accommodate the full width of an object, thus, double the channel size would accommodate two objects fully within which would be larger than the distance from the far left to the axial projection as stated above).   Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Yuyama with that of Mosconi to provide spacing for preventing jamming of medicines.  Further, it would have been obvious for one of ordinary skill in the art to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the .

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama in view of Moscini and further in view of Yuyama et al. (5,803,309 – hereinafter Yuyama-309).
Re Claims 29-31:
Yuyama in view of Mosconi discloses the device of claim 1, but where if fails to teach wherein each projection comprises first and second sections having a gap disposed between them, a detent disposed on the cylindrical section of the housing, the detent comprising a detent section disposed over a dispensing opening of the housing, and wherein the detent section extends through a slit of the cylindrical section of the housing and into the gap of one of the plurality of projections that is aligned with the dispensing opening.

.

Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuyama in view of Moscini and further in view of Young et al. (US 2009/0179041 – hereinafter Young).
Re Claim 32:
Yuyama in view of Moscini discloses the device of claim 16 and further wherein each of the plurality of projections comprises a cylindrical outer surface adjacent to the cylindrical section of the Page 6Application No. 15/393,375Reply to Office Action of June 25, 2021housing (see Yuyama), but fails to teach an angular bottom surface relative to the main body casing surface.

Young further in view teaches wherein each of a plurality of projections (227) comprises a cylindrical outer surface adjacent to a cylindrical section (102) of a Page 6Application No. 15/393,375Reply to Office Action of June 25, 2021housing and an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651